DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on June 22, 2018. 
Claims 1-20 are presented for examination and are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 7, 2022 and June 22, 2018. The submission(s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Drawings
The drawings filed on June 22, 2018 are accepted. 

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se. 
Claim 8 recites “A computer usable program product comprising one or more computer-readable storage devices…”. 
	Claims 9-16 recite “The computer usable program product of claim 8…”
The broadest reasonable interpretation of a claim drawn to “A computer usable program product comprising one or more computer-readable storage devices” in view of the present
specification, covers forms of non-transitory tangible media and transitory propagating signals per se in
view of the ordinary and customary meaning of "A computer usable program product comprising one or more computer-readable storage devices…”, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d
1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter)
and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug.
24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "A computer usable program product comprising one or more computer-readable storage devices…” recited in independent claim 8 and dependent claims 9-16 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite "A computer usable program product comprising one or more non-transitory computer-readable storage devices…” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. (US 20180121763 A1) in view of Zhang et al. (“Intrusion Detection Techniques for Mobile Wireless Networks”).

Regarding Claim 1, 
Surnilla teaches: 
A computer-implemented method comprising: (Para [0041]: “In the illustrated example, the ADAS unit 302 includes a microcontroller unit, controller or processor 310 and memory 312. In some examples, the ADAS unit 302 is structured to include object classifier 124. Alternatively, in some examples, the object classifier 124 is into another electronic control unit (ECU) with its own processor 310 and memory 312. The processor 310 may be any suitable processing device or set of processing devices such as, but not limited to, a microprocessor, a microcontroller-based platform, an integrated circuit, one or more field programmable gate arrays (FPGAs), and/or one or more application-specific integrated circuits (ASICs).” teaches a computer-implementation including a processor and memory)

computing, in a first device in response to an event input using a processor and a memory, a local classification and a local classification confidence score corresponding to the event input; (Para [0015]: “An example vehicle disclosed herein includes a camera that detects the object and an object classifier that determines first classification data associated with the object. For example, the first classification data associated with the object may include a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, etc.) of the object, a classification confidence score or value (e.g., a probability, a percentage, etc.), and a location of the object. The first classification data may be determined based on visual data of the object that is collected via the camera. Additionally or alternatively, the first classification data (e.g., the location of the object) is determined based on data (e.g., location data) collected from other sensors (e.g., a radar sensor) of the vehicle.” teaches determining a classification (local classification) of a first object (event input) and a classification confidence score)

receiving, at the first device in response to a broadcast request, a remote classification and a remote classification confidence score corresponding to the event input, the remote classification and the remote classification confidence score being computed at a second device; (Para [0016]: “To supplement the first classification data with additional classification data, the vehicle includes a communications module (e.g., a dedicated short-range communications) that communications with other nearby vehicles. For example, the communications module of the vehicle broadcasts the first classification data to the other nearby vehicles to enable the other nearby vehicles to identify additional classification data associated with the object. Upon the other nearby vehicles identifying the additional classification data, the communications module of the vehicle collects, retrieves and/or otherwise obtains the additional classification data from the other nearby vehicles. For example, the vehicle collects second classification data (e.g., from a second vehicle or a roadside unit), third classification data (e.g., from a third vehicle or a roadside unit), etc.” teaches receiving additional classification data from remote vehicles after broadcasting the classification data to other vehicles (broadcast request); Para [0015]: “For example, the first classification data associated with the object may include a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, etc.) of the object, a classification confidence score or value (e.g., a probability, a percentage, etc.), and a location of the object.” teaches that classification data includes a classification, classification confidence score, and location)

forming, at the first device, a consensus classification… from a set of all received remote classifications and the local classification (Para [0016]: “To supplement the first classification data with additional classification data, the vehicle includes a communications module (e.g., a dedicated short-range communications) that communications with other nearby vehicles. For example, the communications module of the vehicle broadcasts the first classification data to the other nearby vehicles to enable the other nearby vehicles to identify additional classification data associated with the object. Upon the other nearby vehicles identifying the additional classification data, the communications module of the vehicle collects, retrieves and/or otherwise obtains the additional classification data from the other nearby vehicles.” teaches that the communications module receives classification data from other vehicles (remote classifications); Para [0018]: “Based on the additional classification data of the nearby vehicles, the classification identifier of the vehicle adjusts the classification and/or the classification confidence of the first classification data associated with the object.” teaches obtaining an adjusted classification and adjusted classification confidence (consensus classification) based on classification data received from the other vehicles and the vehicles own classification data (local classification))

updating, in response to a consensus classification confidence score corresponding to the consensus classification exceeding a confidence threshold, [local classification data] (Para [0036]: “For example, to adjust the classification data of the vehicle 102, the classification determiner 202 performs a probabilistic algorithm (e.g., random selection within strata, greedy matching, nearest-neighbor matching, regression adjustment, weighting within strata, proportional weighting within strata, inverse propensity weighting, etc.) to incorporate the classification data of the other vehicles 104, 106 into the classification data of the vehicle 102.” teaches adjusting (updating) local classification data; Para [0038]: “Upon adjusting the classification and/or classification confidence, object classifier 124 provides the classification data to systems of the vehicle 102. For example, the classification determiner 202 of the object classifier 124 provides the classification data to the systems of the vehicle 102 if the adjusted classification confidence is greater than a threshold value.” teaches providing classification data if the adjusted classification confidence is greater than a threshold)

assigning, based on the local classification and the consensus classification, the event input to a classification. (Para [0033]: “Based on the visual data 206, the object identification system of the classification determiner 202 determines a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, or an unknown object) and a corresponding classification confidence score. In some examples, the classification determiner 202 classifies the detected object when the classification confidence is greater than or equal to a confidence threshold.” teaches classifying the object (event input) if the classification confidence is greater than a threshold; Para [0018]: “Based on the additional classification data of the nearby vehicles, the classification identifier of the vehicle adjusts the classification and/or the classification confidence of the first classification data associated with the object.” teaches that the classification is based on the classification given by the local vehicle and additional vehicles (consensus classification))

Surnilla does not appear to explicitly teach: 
forming… a consensus classification comprising the most frequent classification… provided the number of classifications comprising the most frequent classification exceeds a threshold; 
[updating classification data to update] a local classification model

However, Zhang teaches: 
forming… a consensus classification comprising the most frequent classification… provided the number of classifications comprising the most frequent classification exceeds a threshold; (Page 548, Section 3.3: “As the next step, we can derive a distributed consensus algorithm to compute a new intrusion detection state for this node, using other nodes’ state information received recently. The algorithm can include a weighted computation under the assumption that nearby nodes have greater effects than far away nodes, i.e., giving the immediate neighbors the highest values in evaluating the intrusion detection states. For example, a majority-based distributed intrusion detection procedure can include the following steps: The node sends to neighboring node an “intrusion (or anomaly) state request”. Each node (including the initiation node) then propagates the state information, indicating the likelihood of an intrusion or anomaly, to its immediate neighbors. Each node then determines whether the majority of the received reports indicate an intrusion or anomaly; if yes, then it concludes that the network is under attack.” and Page 550, Section 4.1: “Using this framework, we employ the following procedure for anomaly detection: (a) select (or partition) audit data so that the normal dataset has low (conditional) entropy; (b) perform appropriate data transformation according to the entropy measures (e.g., constructing new features with high information gain); (c) compute classifier using training data; (d) apply the classifier to test data; and (e) post-process alarms to produce intrusion reports.” teaches deriving a distributed consensus and that the majority based (most frequent) distributed consensus is based on each node’s classification, the consensus is determined with the classification of the majority (exceeds threshold of 50%) of the nodes)

[updating classification data to update] a local classification model (Page 551, Section 4.2: “During the “training” process, where a diversity of normal situations are simulated, the trace data is gathered for each node. The trace data sets of all nodes in the training network are then aggregated into a single data set, which describes all normal changes in routing tables for all the nodes. A detection model which is learned from this aggregated data set will therefore be capable of operating on any node in the network.” teaches training (updating) the detection classifier that operates on all nodes (including the local classification model))

Surnilla and Zhang are analogous art because they are directed to collective classification. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Surnilla’s classification algorithm to use a majority-based distributed classification algorithm of Zhang with a motivation to accurately classify data with inconclusive evidence (Zhang, Page 548)

Regarding Claim 2, 
The combination of Surnilla and Zhang teaches:
The computer-implemented method of claim 1, 
Surnilla further teaches:
wherein the consensus classification confidence score comprises a weighted average of all classification confidence scores corresponding to the consensus classification. (Para [0036]: “For example, to adjust the classification data of the vehicle 102, the classification determiner 202 performs a probabilistic algorithm (e.g., random selection within strata, greedy matching, nearest-neighbor matching, regression adjustment, weighting within strata, proportional weighting within strata, inverse propensity weighting, etc.) to incorporate the classification data of the other vehicles 104, 106 into the classification data of the vehicle 102.” teaches performing a proportional weighting within strata (weighted average) of the classification data; Para [0015]: “An example vehicle disclosed herein includes a camera that detects the object and an object classifier that determines first classification data associated with the object. For example, the first classification data associated with the object may include a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, etc.) of the object, a classification confidence score or value (e.g., a probability, a percentage, etc.), and a location of the object.” teaches that the classification data includes a confidence score)

Regarding Claim 3, 
The combination of Surnilla and Zhang teaches:
The computer-implemented method of claim 2, 
Surnilla further teaches:
wherein the weighted average is determined based on weights corresponding to correctness of previous local and remote classifications. (Para [0053]: “In some examples, when adjusting the classification data of the vehicle 102, the classification determiner 202 weights one classification data (e.g., the second classification data) more than another classification data (e.g., the third classification data) based on respective reliability scores of the vehicles associated with the classification data.” teaches that the weights of the classification data are adjusted based on the reliability scores (correctness) associated with classification data)

 

Regarding Claim 5, 
The combination of Surnilla and Zhang teaches:
The computer-implemented method of claim 1, 
Surnilla further teaches: 
further comprising broadcasting the classified event input. (Para [0016]: “To supplement the first classification data with additional classification data, the vehicle includes a communications module (e.g., a dedicated short-range communications) that communications with other nearby vehicles. For example, the communications module of the vehicle broadcasts the first classification data to the other nearby vehicles to enable the other nearby vehicles to identify additional classification data associated with the object. Upon the other nearby vehicles identifying the additional classification data, the communications module of the vehicle collects, retrieves and/or otherwise obtains the additional classification data from the other nearby vehicles. For example, the vehicle collects second classification data (e.g., from a second vehicle or a roadside unit), third classification data (e.g., from a third vehicle or a roadside unit), etc.” teaches broadcasting the first classification data (classified event input))

Regarding Claim 6, 
The combination of Surnilla and Zhang teaches:
The computer-implemented method of claim 1, 
Zhang further teaches:
wherein the first device comprises a network monitor and the event input comprises an input packet. (Page 546, Section 2.1: “A network-based IDS normally runs at the gateway of a network and “captures” and examines network packets that go through the network hardware interface.” and Page 547, Section 3: “In our proposed architecture (figure 1), every node in the mobile ad-hoc network participates in intrusion detection and response. Each node is responsible for detecting signs of intrusion locally and independently, but neighboring nodes can collaboratively investigate in a broader range. In the systems aspect, individual IDS agents are placed on each and every node.” teaches that an intrusion detection system is a network monitor that analyzes packets to determine if they are malicious and that the distributed classification is used within IDS agents placed on nodes of a network to use these packets to classify if an intrusion is detected)
The combination of claim 1 has already incorporated the distributed consensus classification algorithm, therefore already incorporating the details of the network monitor required by claim 6. 

Regarding Claim 7, 
The combination of Surnilla and Zhang teaches:
The computer-implemented method of claim 1, 
Surnilla further teaches:
wherein the first device comprises an autonomous vehicle and the event input comprises sensor data. (Para [0015]: “The example apparatus, methods, and machine readable media disclosed herein increase confidence in a vehicle's classification of a nearby object by supplementing classification data collected by the vehicle with other classification data collected from other nearby vehicles. An example vehicle disclosed herein includes a camera that detects the object and an object classifier that determines first classification data associated with the object. For example, the first classification data associated with the object may include a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, etc.) of the object, a classification confidence score or value (e.g., a probability, a percentage, etc.), and a location of the object… Additionally or alternatively, the first classification data (e.g., the location of the object) is determined based on data (e.g., location data) collected from other sensors (e.g., a radar sensor) of the vehicle.” teaches that the first device is an autonomous vehicle equipped with cameras and sensors and that the classification data (event input) is derived from sensors on the vehicle)

Regarding Claim 8,
This claim recites A computer usable program product…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 9,
This claim recites The computer usable program product of claim 8…, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to the method of claim 2, thus is rejected with the same rationale applied against claim 2.
Regarding Claim 10,
This claim recites The computer usable program product of claim 9…, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to the method of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 12,
This claim recites The computer usable program product of claim 8…, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to the method of claim 5, thus is rejected with the same rationale applied against claim 5.
Regarding Claim 13,
This claim recites The computer usable program product of claim 8…, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to the method of claim 6, thus is rejected with the same rationale applied against claim 6.
Regarding Claim 14,
This claim recites The computer usable program product of claim 8…, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to the method of claim 7, thus is rejected with the same rationale applied against claim 7.

Regarding Claim 15,
The combination of Surnilla and Zhang teaches:
The computer usable program product of claim 8, 
Surnilla further teaches:
wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Para [0042]: “The memory 312 is computer readable media on which one or more sets of instructions, such as the software for operating the methods of the present disclosure, can be embedded. The instructions may embody one or more of the methods or logic as described herein. For example, the instructions reside completely, or at least partially, within any one or more of the memory 312, the computer readable medium, and/or within the processor 310 during execution of the instructions.” teaches a computer readable medium; Para [0043]: “The terms “non-transitory computer-readable medium” and “computer-readable medium” include a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. Further, the terms “non-transitory computer-readable medium” and “computer-readable medium” include any tangible medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a system to perform any one or more of the methods or operations disclosed herein.” teaches that the medium can be transferred over a network)

Regarding Claim 16,
The combination of Surnilla and Zhang teaches:
The computer usable program product of claim 8, 
Surnilla further teaches:
wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Para [0043]: “The terms “non-transitory computer-readable medium” and “computer-readable medium” include a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. Further, the terms “non-transitory computer-readable medium” and “computer-readable medium” include any tangible medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a system to perform any one or more of the methods or operations disclosed herein.” teaches that the medium can be transferred over a network and that the medium can be stored in a server)

Regarding Claim 17,
This claim recites A computer system comprising…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 18,
This claim recites The computer system of claim 17…, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to the method of claim 2, thus is rejected with the same rationale applied against claim 2.
Regarding Claim 19,
This claim recites The computer system of claim 18…, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to the method of claim 3, thus is rejected with the same rationale applied against claim 3.

Claim(s) 4, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla in view of Zhang, further in view of Guisti et al. “Cooperative sensing and recognition by a swarm of mobile robots”.

Regarding Claim 4, 
The combination of Surnilla and Zhang teaches:
The computer-implemented method of claim 1, 
Surnilla further teaches: 
wherein assigning the event input to a classification comprises: classifying, based on the consensus classification confidence score corresponding to the consensus classification exceeding a confidence threshold, the event input according to the consensus classification; and (Para [0033]: “Based on the visual data 206, the object identification system of the classification determiner 202 determines a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, or an unknown object) and a corresponding classification confidence score. In some examples, the classification determiner 202 classifies the detected object when the classification confidence is greater than or equal to a confidence threshold.” teaches classifying the object (event input) if the classification confidence is greater than a threshold; Para [0018]: “Based on the additional classification data of the nearby vehicles, the classification identifier of the vehicle adjusts the classification and/or the classification confidence of the first classification data associated with the object.” teaches that the classification is based on the classification given by the local vehicle and additional vehicles (consensus classification))

The combination of Surnilla and Zhang does not appear to explicitly teach: 
classifying, based on the consensus classification confidence score corresponding to the consensus classification being under a confidence threshold, the event input according to the local classification. 

However, Giusti teaches: 
classifying, based on the consensus classification confidence score corresponding to the consensus classification being under a confidence threshold, the event input according to the local classification. (Page 555: 

    PNG
    media_image1.png
    237
    531
    media_image1.png
    Greyscale

teaches overriding the consensus decision and using local information to perform a decision if the confidence score is less than a threshold value; Page 552: “Each robot processes the grabbed image in order to extract the information regarding the gesture, and then issues a classification of the gesture based on a predefined set of possible known gestures.” teaches that each robot makes a decision by performing a classification)

Surnilla, Zhang, and Giusti are analogous art because they are directed to collective classification. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Surnilla’s classification algorithm as modified by Zhang to use a individual classification decision based on a confidence threshold of Giusti with a motivation to obtain a satisfactory accuracy at the swarm level in a reasonably short time by integrating the opinions from multiple robots (Giusti, Page 552-553)

Regarding Claim 11,
This claim recites The computer usable program product of claim 8…, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to the method of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 20,
This claim recites The computer system of claim 17…, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to the method of claim 4, thus is rejected with the same rationale applied against claim 4.


Conclusion
Prior art not relied upon but considered pertinent to applicant’s disclosure: 
Gaustad (US 20190065744 A1) teaches performing a consensus classification algorithm based on individual classification confidence values. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125